Appeals by the defendant from two judgments of the County Court, Orange County (DeRosa, J.), both rendered June 30, 2005, convicting him of attempted assault in the second degree and attempted criminal possession of a controlled substance in the fifth degree under indictment No. 04-819, and bail jumping in the second degree under Superior Court information No. 05-431, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that his pleas were not knowing, voluntary, or intelligent is unpreserved for appellate review because the defendant did not move to withdraw his pleas before the court of first instance (see People v Clarke, 93 NY2d 904, 906 [1999]; People v Pellegrino, 60 NY2d 636, 637 [1983]). In any event, his pleas of guilty were knowingly, intelligently, and voluntarily entered (see People v Garcia, 92 NY2d 869, 871 [1998]; People v Harris, 61 NY2d 9, 17 [1983]).
The defendant’s valid waiver of his right to appeal forecloses review of his claim that the sentences imposed are excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Patterson, 36 AD3d 832 [2007]).
The defendant’s remaining contentions are without merit. Mastro, J.E, Rivera, Dillon and Garni, JJ., concur.